EXHIBIT 10.13

Execution Copy

Confidential

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

LICENSE AGREEMENT

by and between

SOLVAY PHARMACEUTICALS, INC.

and

JAZZ PHARMACEUTICALS, INC.

relating to

LUVOX®-IR (fluvoxamine) and LUVOX®-ER (fluvoxamine extended release)

Dated January 31, 2007



--------------------------------------------------------------------------------

LICENSE AGREEMENT

This License Agreement (the “Agreement”) is made and entered into as of the 31st
day of January, 2007 (“Effective Date”), by and between SOLVAY PHARMACEUTICALS,
INC., a Georgia corporation having its principal office at 901 Sawyer Road,
Marietta, Georgia 30062 (“Solvay”) and JAZZ PHARMACEUTICALS, INC., a Delaware
corporation, having its principal offices at 3180 Porter Drive, Palo Alto,
California 94304 (“Jazz Pharmaceuticals”). Solvay and Jazz Pharmaceuticals are
referred to herein on occasion separately as a “Party” or together as the
“Parties”.

WHEREAS, each of Solvay and Jazz Pharmaceuticals is engaged in the business of
developing, manufacturing, distributing and selling pharmaceuticals; and

WHEREAS, Solvay is the owner or exclusive licensee of certain assets related to
the Products (as hereinafter defined); and

WHEREAS, Solvay has developed and currently has filed an NDA (as hereinafter
defined) for each of the Products;

WHEREAS, Solvay has agreed to transfer, assign and/or license to Jazz
Pharmaceuticals, as hereinafter set forth, certain rights and interests relating
to the Products, and Jazz Pharmaceuticals has agreed to acquire such rights and
interests, all as set forth in this Agreement; and

WHEREAS, the Parties will enter into the following agreements related to the
Products at the Time of Closing (as hereinafter defined) under this Agreement,
the Trademark License and the Supply Agreement (each, as hereinafter defined).

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
in this Agreement, the Parties agree as follows:

 

  1. Definitions

The capitalized terms used in this Agreement shall have the meanings specified
below or as otherwise set forth in this Agreement.

1.1 “Affiliate” of an entity means any person or entity controlling, controlled
by or under common control with such entity for so long as such control exists.
As used herein, “control” means ownership, directly or indirectly, of at least
fifty (50%) percent of the common stock or voting ownership interests of the
entity in question. Notwithstanding the foregoing, the owners of preferred stock
(or common stock issued upon conversion thereof) of Jazz Pharmaceuticals, such
as financial institutions, venture capital funds and private equity investors,
will not be “Affiliates” of Jazz Pharmaceuticals for purposes of this Agreement.

1.2 “API” means fluvoxamine maleate, the active pharmaceutical ingredient in the
Products.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

1



--------------------------------------------------------------------------------

1.3 “API Information” means the [*] the API.

1.4 “Closing Date” means January 31, 2007 or such other time as Solvay and Jazz
Pharmaceuticals shall mutually agree.

1.5 “FDA” means the United States Food and Drug Administration, and any
successor entity thereto.

1.6 “IND” means any Investigational New Drug Applications relating to the
Products.

1.7 “Elan” means Elan Pharma International Limited, a company incorporated in
Ireland, and its affiliates.

1.8 “Elan Agreement” means the License Agreement by and between Solvay and Elan
dated December 22, 1997, as amended up to and including the Closing Date. A copy
of the Elan Agreement, as amended up to and including the Effective Date, is
attached hereto as Exhibit A.

1.9 “First Commercial Sale” of a Product means the first invoiced commercial
sale by Jazz Pharmaceuticals or its Affiliates or sublicensees (excluding,
however, sales made by one such entity to another such entity) to a Third Party
for commercial purposes in the Territory after receipt of appropriate NDA
approval for such Product.

1.10 “Laws and Regulations” means all applicable laws, statutes, licensing
requirements, rules, regulations and judicial or administrative decisions
applicable to the Products in the Territory and the development, use, sale,
import, marketing, promotion, distribution or manufacture thereof in the
Territory.

1.11 “Milestones” means the events identified in Sections 3.1 (b) through (k).

1.12 “Milestone Payments” means the payments to be made by Jazz Pharmaceuticals
to Solvay pursuant to Sections 3.1 (b) through (k).

1.13 “NDAs” means the New Drug Applications for approval to market the Products
submitted to the FDA, as amended or supplemented from time to time, as listed on
Schedule 1.13. The NDA currently filed with the FDA relating to LUVOX-IR [*]
will be referred to individually as the “LUVOX-IR NDA” and the NDA currently
filed with the FDA relating to LUVOX-ER [*] will be referred to individually as
the “LUVOX-ER NDA”. The LUVOX-IR NDA and the LUVOX-ER NDA will be referred to
collectively as the “Current NDAs.”

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

2



--------------------------------------------------------------------------------

1.14 “Net Sales” means the gross amounts invoiced by Jazz Pharmaceuticals and
its Affiliates and sublicensees on all sales of the Products to independent
unrelated Third Parties in bona fide arms’ length transactions (including, but
not limited to, hospital sales, mail orders, retail sales, and sales to federal
or state governments, wholesalers, medical institutions, etc.) in the Territory,
less (a) transportation and freight charges, including insurance and handling,
to the extent that such charges are included in the gross amounts invoiced in
connection with the transport of the Products; (b) sales, use and excise taxes,
value added taxes, and duties which fall due and are paid as a consequence of
such sales by Jazz Pharmaceuticals or its Affiliates or sublicensees and any
other governmental charges imposed upon the importation, use or sale of the; and
(c) the following deductions actually allowed and taken by such Third Parties
and not otherwise recovered by or reimbursed to Jazz Pharmaceuticals or its
Affiliates:

 

  (i) trade, quantity and cash discounts;

 

  (ii) allowances or credits on account of rejection, defects, recall or return
of the Products or on account of retroactive price reductions or wholesaler
chargebacks affecting such Products; and

 

  (iii) rebates, refunds, reductions and charge backs specifically related to
Products including those granted to insurers, buying groups, government agencies
or similar bodies.

“Net Sales” shall not include any sales among Jazz Pharmaceuticals and its
Affiliates and sublicensees.

1.15 “Products” means the pharmaceutical preparations owned or controlled by
Solvay and/or developed on behalf of Solvay under the Elan Agreement containing
the API, referred to and defined below as LUVOX-IR (fluvoxamine maleate) and
LUVOX-ER (fluvoxamine maleate extended release), which are the subject of, and
are further described in, the Current NDAs. LUVOX®-IR (fluvoxamine maleate) will
be referred to individually as “LUVOX-IR” and LUVOX®-ER (fluvoxamine maleate
extended release) will be referred to individually as “LUVOX-ER”.

1.16 “Product Experience Data” means all adverse event information and all
product complaints, both technical and medical, concerning the Products in
Solvay’s possession or control.

1.17 “Regulatory Materials” means all regulatory submissions and filings or
registrations, including any INDs, NDAs, certifications or approvals, made with
or received from the FDA and all correspondence and material communications
related thereto, together with all other reports or correspondence provided to
or received from the FDA, in each case which primarily relate to the API or any
Product.

1.18 “Solvay Know-How” means all data (including all clinical, adverse event and
product complaint data), information, specifications, methods, processes,
techniques, compositions, technology, discoveries, inventions, assays, designs
for and results of experiments, tests and studies, study materials, information
contained in submissions to and information from the FDA, and statistical and
other analyses, in each case related to one or both of the Products or otherwise
required for or useful to the development, manufacture, use or sale of one or
both Products in the Territory, whether patented or unpatented, which are, at
the Time of Closing, owned or controlled by Solvay, including, without
limitation, pharmacology, toxicology, clinical and non-clinical safety and
efficacy data and quality control and quality assurance data, expressly
excluding, however, API Information.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

3



--------------------------------------------------------------------------------

1.19 “Territory” means, in the case of LUVOX-IR, the United States of America,
its territories and possessions, including Puerto Rico and the U.S Virgin
Islands (collectively, the “United States”) and, in the case of LUVOX-ER, the
United States and any country(ies) for which Jazz Pharmaceuticals exercises its
right of first offer described in Section 2.8 below.

1.20 “Third Party” means any person or entity other than Solvay or Jazz
Pharmaceuticals or each of their respective Affiliates or, in the case of Jazz
Pharmaceuticals, its sublicensees.

1.21 “Time of Closing” means 11:00 A.M. (Pacific Daylight Time) on the Closing
Date or such other time and date as the Parties mutually agree in writing at
which time the Parties are to deliver the closing documents and other
deliverables described in Article 8.

1.22 “Trademark” means LUVOX® and all trademarks, service marks, logos, slogans,
and trade names (whether or not registered), including all variations,
derivations, combinations, registrations and applications for registration or
renewals of the foregoing and all goodwill associated therewith to the extent of
any interest owned, controlled or licensed by Solvay.

 

  2. Assignment and License Grants

2.1 License to Solvay Know-How. Solvay hereby grants to Jazz Pharmaceuticals,
and Jazz Pharmaceuticals hereby accepts, an exclusive, royalty bearing license,
with the right to sublicense, to use Solvay Know-How to use, sell, have sold,
offer to sell, import, market, promote and distribute the Products solely in the
Territory, and to make or have made the Products inside or outside the Territory
(subject to the terms of the Supply Agreement) solely for use, sale, marketing,
promotion or distribution in the Territory, and for no other purpose whatsoever,
in accordance with and subject to the terms and conditions of this Agreement,
the Supply Agreement and the Elan Agreement.

2.2 Assignment of Elan Agreement. Pursuant to the terms and conditions of the
assignment and assumption agreement attached hereto as Exhibit D (“Assignment
and Assumption Agreement”), Solvay shall assign to Jazz Pharmaceuticals, and
Jazz Pharmaceuticals shall assume, in each case as of Time of Closing, all of
Solvay’s rights and obligations under the Elan Agreement. Solvay will not enter
into any amendment to, or otherwise agree to any modification of, the Elan
Agreement in the form attached hereto as Exhibit A between the Effective Date
and the Closing Date without the prior written consent of Jazz Pharmaceuticals.

2.3 Trademark License. The Parties agree to enter into, at the Time of Closing,
a Trademark License Agreement dated as of the Closing Date in the form attached
as Exhibit B hereto (the “Trademark License”) whereby Solvay grants to Jazz
Pharmaceuticals an exclusive license to use the Trademark in the Territory in
connection with the Products. In addition, Solvay agrees to apply for any
additional trademarks in the Territory containing the term LUVOX® (the
“Additional Trademarks) as may be requested by Jazz Pharmaceuticals [*] and such
Additional Trademarks will be included in the definition of (i) Trademark for
purposes of this Agreement and (ii) Licensed Mark (as defined in the Trademark
License) for purposes of the Trademark License without any further action
required by either Party. For the avoidance of doubt, any Additional Trademark
shall be the [*].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

4



--------------------------------------------------------------------------------

2.4 Supply Agreement. The Parties agree to enter into, at the Time of Closing, a
supply agreement dated as of the Closing Date for supply of API in the form
attached hereto as Exhibit C (the “Supply Agreement”), pursuant to which Solvay
will manufacture Jazz Pharmaceuticals’ requests of API for Jazz Pharmaceuticals
during the term thereof. The Parties further agree to enter into a Quality
Agreement promptly after the Closing Date defining each Party’s responsibilities
with respect to quality matters in connection with the Supply Agreement.

2.5 Sublicense to Solvay. Jazz Pharmaceuticals agrees to grant to Solvay an
exclusive royalty-free sublicense, outside the LUVOX-ER Territory, under all of
the rights assigned and licenses granted hereunder, to use, sell, have sold,
offer to sell, import, market, promote and distribute LUVOX-ER outside the
LUVOX-ER Territory subject to the Parties negotiating and entering into an
agreement within [*] days after the Time of Closing providing for (a) the grant
of such royalty-free sublicense rights as described above (and no additional
payments will be due to Jazz Pharmaceuticals from Solvay for such sublicense
rights); (b) an appropriate apportionment of any payments due to Elan under the
Elan Agreement with respect to sales outside the LUVOX-ER Territory;
(c) arrangements whereby Solvay will provide Jazz Pharmaceuticals with reports
and other information regarding its activities as a sublicensee sufficient to
allow Jazz Pharmaceuticals to satisfy its obligations to Elan under the Elan
Agreement; (d) Solvay to be bound by terms required to be passed through to a
sublicense under the Elan Agreement; (e) Jazz Pharmaceuticals to supply LUVOX-ER
to Solvay for sale outside the LUVOX-ER Territory for a price equal to the price
that Jazz Pharmaceuticals pays to Elan for LUVOX-ER [*] ([*]%) percent of such
price to cover administrative costs; (f) arrangements whereby Jazz
Pharmaceuticals will provide Solvay with all necessary access to the NDA dossier
for use outside of the Territory; and (g) such other provisions as the Parties
deem appropriate. The Parties will negotiate and execute such an agreement
promptly and in good faith within [*] days after the Time of Closing.

2.6 No Sales By Solvay Inside the Territory. Solvay, its Affiliates and any
successors or assigns of Solvay or its Affiliates shall not, and shall not at
any time during the term of this Agreement enter into an agreement whereby it
will: (a) sell, market, promote or distribute, directly or indirectly, LUVOX-ER
in the Territory; (b) sell, market, promote or distribute, directly or
indirectly, a fluvoxamine product in the United States; or (c) sell or
distribute the Products to any person outside the Territory if Solvay has
knowledge that such person intends to sell such Products in the United States.
To the extent permitted by law, such agreement shall secure from such Third
Party its obligation to abide by the restrictions relating to inside the
Territory contained in this Agreement, including refraining from knowingly
engaging, directly or indirectly, in parallel importation or dealing in “grey
market” products in connection with its sale and distribution of the Products.

2.7 No Sales By Jazz Pharmaceuticals Outside the Territory. Jazz
Pharmaceuticals, its Affiliates and any successors or assigns of Jazz
Pharmaceuticals or its Affiliates shall not at any time during the term of this
Agreement enter into an agreement whereby it will: (a) sell, market, promote or
distribute, directly or indirectly, LUVOX-ER outside the Territory; or (b) sell
or distribute LUVOX-ER to any person inside the Territory if Jazz
Pharmaceuticals has knowledge that such person intends to sell such LUVOX-ER
outside the Territory. To the extent permitted by law, such agreement shall
secure from such Third Party its obligation to abide by the restrictions
relating to sales outside the Territory contained in this Agreement, including
refraining from knowingly engaging, directly or indirectly, in parallel
importation or dealing in “grey market” products in connection with its sale and
distribution of LUVOX-ER.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

5



--------------------------------------------------------------------------------

2.8 Right of First Offer. In the event (a), (b) or (c) below occurs, Solvay
hereby grants to Jazz Pharmaceuticals a right of first offer to acquire the
exclusive license or right to commercialize LUVOX-ER in the applicable country
outside the Territory:

(a) Within [*] months following the [*] in a country, Solvay has not [*]
LUVOX-ER;

(b) Within [*] months following the [*] in a country, Solvay has not [*]
LUVOX-ER; or

(c) Solvay wishes to sublicense, assign or otherwise transfer the rights to
LUVOX-ER in a country outside the Territory to any Third Party during the term
of this Agreement.

If Solvay (i) fails to [*] stated in (a) or (b) above or (ii) wishes to transfer
the rights to LUVOX-ER as set forth in (c) above, Solvay will provide prompt
written notice of the same to Jazz Pharmaceuticals. Jazz Pharmaceuticals shall
have [*] following the date of Solvay’s written notice within which to deliver
written notice to Solvay of its election to acquire the exclusive license or
right to commercialize LUVOX-ER in such country. In the event Solvay does not
receive such notice within this [*] period, the failure shall be deemed to be
Jazz Pharmaceuticals’ election not to acquire the exclusive license or right for
such country. In the event Solvay receives such notice within this [*] period,
the parties will negotiate in good faith the terms upon which Jazz
Pharmaceuticals will acquire this right in such country.

 

  3. Compensation

3.1 Upfront Payment and Milestone Payments. As consideration for the license
granted by Solvay to Jazz Pharmaceuticals hereunder, Jazz Pharmaceuticals will
make the following upfront and milestone payments to Solvay:

(a) Two million ($2,000,000.00) dollars to be paid as a non-refundable payment
at the Time of Closing (the “Upfront Payment”);

(b) Two million ($2,000,000.00) dollars within fifteen (15) days of the First
Commercial Sale of LUVOX-IR, supplied by or on behalf of Solvay, by Jazz
Pharmaceuticals;

(c) Ten million ($10,000,000.00) dollars within fifteen (15) days of receipt of
FDA approval of the first indication for the LUVOX-ER NDA (which is either an
indication for the treatment of obsessive compulsive disorder (“OCD”) or an
indication for the treatment of generalized social anxiety disorder (“SAD”));

(d) Five million ($5,000,000.00) dollars within fifteen (15) days of receipt of
FDA approval of a second indication for the LUVOX-ER NDA (which is either an
indication for the treatment of OCD or an indication for the treatment of SAD);

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

6



--------------------------------------------------------------------------------

(e) Five million ($5,000,000.00) dollars within fifteen (15) days of receipt of
FDA approval of LUVOX-ER for OCD or SAD with a label that includes expiration
dating of at least eighteen (18) months;

(f) Thirteen million ($13,000,000.00) dollars within fifteen (15) days of the
First Commercial Sale of LUVOX-ER by Jazz Pharmaceuticals after FDA approval of
the first indication for LUVOX-ER (which is either an indication for the
treatment of OCD or an indication for the treatment of SAD); provided, however,
if the First Commercial Sale of LUVOX-ER by Jazz Pharmaceuticals occurs more
than sixty (60) days following approval of the first indication due to Solvay’s
failure to supply API or Elan’s failure to supply Product, the milestone payment
payable pursuant to this Section 3.1(f) shall be reduced to [*] ($[*]) dollars;

(g) Eight million ($8,000,000.00) dollars within fifteen (15) days of the First
Commercial Sale of LUVOX-ER (regardless of indication) by Jazz Pharmaceuticals
after FDA approval of the second indication for LUVOX-ER (which is either an
indication for the treatment of OCD or an indication for the treatment of SAD);
provided, however, if the First Commercial Sale of LUVOX-ER by Jazz
Pharmaceuticals after the FDA approval of the second indication for LUVOX-ER
(which is either an indication for the treatment of OCD or an indication for the
treatment of SAD) occurs more than sixty (60) days following approval of the
second indication, due to Solvay’s failure to supply API or Elan’s failure to
supply Product, the milestone payment payable pursuant to this Section 3.1(g)
shall be reduced to [*] ($[*]) dollars;

(h) Five million ($5,000,000.00) dollars payable as set forth in Section 3.5
after twelve (12) months of uninterrupted supply of Jazz Pharmaceuticals’
requirements of LUVOX-ER by Elan to Jazz Pharmaceuticals in accordance with the
terms and conditions of the Elan Agreement as measured from the date of the
First Commercial Sale of LUVOX-ER by Jazz Pharmaceuticals;

(i) Twenty million ($20,000,000.00) dollars payable as set forth in Section 3.5
when Net Sales of LUVOX-ER first reach one hundred million ($100,000,000.00)
dollars in a single twelve month period;

(j) Thirty million ($30,000,000.00) dollars payable as set forth in Section 3.5
when Net Sales of LUVOX-ER first reach two hundred million ($200,000,000.00)
dollars in a single twelve month period; and

(k) Forty million ($40,000,000.00) dollars payable as set forth in Section 3.5
when Net Sales of LUVOX-ER first reach four hundred million ($400,000,000.00)
dollars in a single twelve month period.

Each Milestone Payment shall be made only once, regardless of how many times
each related Milestone is achieved. No payment shall be owed for a Milestone
which is not reached. In the event that more than one Milestone is achieved at
one time, then all applicable payments under Section 3.1 shall be made.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

7



--------------------------------------------------------------------------------

For the sake of clarity, it is acknowledged and understood that in the event
both OCD and SAD indications are approved by the FDA at the same time, the
payments in 3.1(c) and 3.1(d) will be due and payable at the same time and the
payments in 3.1(f) and 3.1(g) will be due and payable at the same time.

3.2 Reimbursement by Solvay. Solvay will reimburse Jazz Pharmaceuticals for any
amounts paid by Jazz Pharmaceuticals to Elan under Sections [*] of the Elan
Agreement within thirty (30) days of Jazz Pharmaceuticals’ written notice to
Solvay that such amounts have been paid.

3.3 Royalty Payments. In addition to the Upfront Payment and Milestone Payments
set forth in Section 3.1 above, as further consideration for the transactions
contemplated hereunder, including without limitation the license granted by
Solvay to Jazz Pharmaceuticals hereunder, Jazz Pharmaceuticals shall pay to
Solvay the following royalty payments on Net Sales of LUVOX-ER in each calendar
year during the term of the Agreement until such time as [*], excluding [*]
(a) two and one-half (2.5%) percent of LUVOX-ER Net Sales up to and including
two hundred fifty million ($250,000,000.00) dollars in such calendar year, and
(b) five (5%) percent of LUVOX-ER Net Sales in excess of two hundred fifty
million ($250,000,000.00) dollars in such calendar year. If Jazz Pharmaceuticals
(i) is required, by a final court order from which no appeal can be taken, to
obtain a royalty-bearing license from a Third Party under any patent which would
be infringed by the manufacture, use, offer for sale, sale or import of LUVOX-ER
by Jazz Pharmaceuticals or its Affiliates or sublicensees in the Territory or by
the manufacture of LUVOX-ER outside the Territory solely for use, sale,
marketing, promotion or distribution in the Territory, or (ii) in the exercise
of its reasonable judgment, Jazz Pharmaceuticals believes that a license from
such Third Party is necessary, then royalty payments due to Solvay under this
Section 3.3 will be reduced by an amount equal to [*] by Jazz Pharmaceuticals to
such Third Party under such license, provided, however, that in no event will
the royalty payments otherwise due under this Section 3.3 be so reduced by more
than [*] percent of the amount that would otherwise be calculated under this
Section 3.3.

3.4 Records. Jazz Pharmaceuticals shall keep complete and accurate records of
all sales of LUVOX-ER in the applicable Territory and the calculation of Net
Sales of LUVOX-ER. Solvay shall have the right, at Solvay’s expense and after
thirty (30) days’ prior written notice to Jazz Pharmaceuticals, through an
independent certified public accountant, on a mutually agreeable date, to
examine such records at any time within [*] after the due date of the royalty
payments to which such records relate (but no more than [*]) during regular
business hours, during the life of this Agreement and for [*] after its
expiration or termination, in order to verify the accuracy of the reports to be
made under Section 3.5 hereunder. The results of such examination will be made
available to Jazz Pharmaceuticals. If, thereafter, Jazz Pharmaceuticals disputes
in good faith the accuracy of the results of such examination, the parties will
retain a second independent certified public accountant whose examination will
be binding upon both parties. [*].

3.5 Reports. Within forty-five (45) days after the end of each calendar quarter
during the term of this Agreement, Jazz Pharmaceuticals shall provide Solvay
with a written report of Net Sales of LUVOX-ER during such quarter.
Simultaneously with the submission of such report, Jazz Pharmaceuticals shall
pay to Solvay all royalty payments due to Solvay under Section 3.3 hereof and
the milestone payments due under Sections 3.1(h), (i), (j) and (k), if
applicable. Interest, at a rate of [*] percent ([*]%) per annum, or at the
highest legal rate if less than [*]%, shall be payable for any late payments.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

8



--------------------------------------------------------------------------------

3.6 Payment Mechanics, Taxes. All payments will be made by wire transfer to an
account designated by Solvay to Jazz Pharmaceuticals in writing. All undisputed
payments not made when due hereunder will bear interest at the rate stated in
Section 3.5 on the date the payment became due. Jazz Pharmaceuticals shall be
responsible for the payment of, and shall promptly pay, all federal, state, and
local transfer, sales, and other taxes, if any, levied or imposed on Jazz
Pharmaceuticals as a result of the transactions contemplated by this Agreement,
including without limitation sales and use taxes but excluding any tax payable
on any income or gain of Solvay or related to any Upfront Payment, Milestone
Payment or royalty payable to Solvay hereunder, for which Solvay shall be
responsible and shall pay. All sums payable to Solvay hereunder shall be paid
net of any required withholding taxes. Jazz Pharmaceuticals shall submit to
Solvay proof of payment of any taxes withheld in accordance with the preceding
sentence.

4. Representations and Warranties of Solvay. The only representations and
warranties of Solvay are those contained in this Article 4. Solvay hereby
represents and warrants to Jazz Pharmaceuticals as follows as of the Effective
Date and again as of the Time of Closing:

4.1 Organization; Standing. Solvay is a company duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation, and
has all requisite power and authority to own, lease and operate its properties
and to carry on its business as now being conducted, including the performing of
all the obligations set forth in this Agreement.

4.2 Authorization; Binding Effect. The execution and delivery by Solvay of this
Agreement, the performance by Solvay of its obligations hereunder and the
consummation by Solvay of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of Solvay. This Agreement has
been duly executed and delivered by a duly authorized representative of Solvay
and constitutes the valid and legally binding obligation of Solvay enforceable
against Solvay in accordance with its terms.

4.3 No Conflict; No Consents Required. The execution, delivery and performance
of this Agreement by Solvay will not (a) violate or result in the breach of,
constitute a default under, or accelerate the performance required by, any term
of any covenant, agreement or understanding to which Solvay is a party, or any
judgment, order, decree, law, rule or regulation to which Solvay entities or is
subject, or (b) violate or constitute a breach of or default under the articles
of incorporation or bylaws of Solvay. Except as provided in Article 7 and other
than any consent required from Elan under the terms of the Elan Agreement as
well as any standard corporate proceedings required to be taken by Solvay in
connection with the transactions contemplated hereby, no authorization, consent,
approval, license, exemption of or filing or registration with any Third Party
is or will be necessary for, or in connection with, the execution of this
Agreement, the Trademark License or the Supply Agreement by Solvay or the
performance of Solvay’s obligations thereunder.

4.4 Title; Liens and Encumbrances. Solvay has good and marketable title, free of
any mortgage, charge, lien, security interest, restriction, encumbrance or
pledge of any nature, to the rights being transferred or licensed to Jazz
Pharmaceuticals hereunder. Solvay has the lawful right to grant the licenses as
described herein and to assign the Elan Agreement as assigned herein.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

9



--------------------------------------------------------------------------------

4.5 Claims; Litigation. Except as described in Schedule 4.5 attached hereto,
there is no action, claim, suit, arbitration, or other legal or administrative
proceeding, pending, or, to the knowledge of Solvay or its Affiliates,
threatened against, Solvay or its Affiliates pertaining to the API or either or
both Products or the development, use, sale, import, marketing, promotion,
distribution or manufacture of any thereof, the NDAs or the Elan Agreement and,
to Solvay’s or its Affiliates’ knowledge, no governmental investigation
pertaining to any of the foregoing is pending or threatened. There is no
judgment, decree, injunction, rule or order of any court, governmental
department, commission, agency, instrumentality or arbitrator or other similar
ruling outstanding against Solvay or its Affiliates relating to the API or the
Products or the development, use, sale, import, marketing, promotion,
distribution or manufacture thereof, the NDAs or the Elan Agreement.

4.6 No Broker. Solvay has not engaged any corporation, firm or other person who
is entitled to any fee or commission as a finder or broker as a result of the
negotiation or consummation of the transactions contemplated by this Agreement.

4.7 Disclosure. Solvay has, to the best of its knowledge, provided or made
available to Jazz Pharmaceuticals all relevant and material documents in
Solvay’s and its Affiliates’ possession or control, in each case relating to the
Solvay Know-How, the API and the Products and the development, use, sale,
import, marketing, promotion, distribution or manufacture thereof in the
Territory, the NDAs and the Elan Agreement, including without limitation all
agreements with Third Parties set forth on Schedule 4.7 attached hereto related
to the development, use, sale, import, marketing, promotion, distribution or
manufacture of the API or Products in the Territory (collectively, the “Third
Party Agreements”), and all Product Experience Data and Regulatory Materials. No
representations or warranties of Solvay in this Agreement, and no statement
contained in any document, certificate or other writing furnished, or to be
furnished, to Jazz Pharmaceuticals pursuant hereto contains any untrue statement
of a material fact, or omits to state any material fact, which would, in light
of the circumstances under which it was made, make such representations,
warranties or statements not misleading.

4.8 Compliance with Laws and Regulations. To Solvay’s knowledge, Solvay and its
Affiliates have complied and are in compliance with all Laws and Regulations and
all laws, statutes, licensing requirements, rules, regulations, and judicial or
administrative decisions applicable to the API, the Current NDAs and the Elan
Agreement. Without limiting the foregoing, in Solvay’s good faith belief without
further investigation (a) no statement contained in any IND, Current NDA or
other Regulatory Materials related to the API and the Products contains any
untrue statement of a material fact, or omits to state any material fact, which
would, in light of the circumstances under which it was made, make any statement
of a material fact misleading, and (b) there is no relevant material clinical
trial data, CMC information, Product Experience Data or other data or
information that should have been disclosed to the FDA in connection with the
filing of any IND, Current NDA or Regulatory Materials which has not been so
disclosed to the FDA.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

10



--------------------------------------------------------------------------------

4.9 Other Fluvoxamine Products. Solvay and its Affiliates do not [*], including
any combination product, [*].

4.10 Contracts. Solvay is not in material breach of or default under the Elan
Agreement or any other Third Party Agreements and, to Solvay’s knowledge, no
event has occurred which with the passage of time or giving of notice or both
would constitute such a default. To Solvay’s knowledge, there is no existing
material breach or default by Elan under the Elan Agreement or by any Third
Party under any Third Party Agreement and, in each case, no event has occurred
which with the passage of time or giving of notice or both would constitute such
a default. Solvay has not received any notice from Elan that it intends to
terminate or is threatening to terminate or to breach the Elan Agreement or that
Solvay is in breach of the Elan Agreement. Solvay has not received any notice
from any Third Party that it intends to terminate or is threatening to terminate
or to breach any Third Party Agreement or that Solvay is in breach of any Third
Party Agreement.

4.11 Patents. The patents and patent applications listed on Schedule 4.11 are
the only patents or patents applications owned, controlled or licensed by Solvay
or its Affiliates or, to Solvay’s knowledge, owned, controlled or licensed by
Elan relating to the Products in the applicable Territory.

4.12 Claims of Infringement. Neither Solvay nor any of its Affiliates has
received any notice of any claims by any Third Party asserting that the API or
the Products, or the development, use, sale, import, marketing, promotion,
distribution or manufacture thereof as contemplated herein, infringes or will
infringe or misappropriates or will misappropriate any patent rights or other
intellectual property rights of any Third Party or require any payments to any
Third Party; [*] with regard to [*].

4.13 Third Party Intellectual Property Rights. To the best of Solvay’s and its
Affiliates’ knowledge after reasonable inquiry, no Third Party patent rights or
other intellectual property rights are necessary for the development, use, sale,
import, marketing, promotion, distribution or manufacture of the Products as
contemplated herein, except those rights assigned to Jazz Pharmaceuticals
hereunder under Elan Agreement.

4.14 No Conflicting Rights. Solvay has not granted, and will not grant during
the term of this Agreement, any right to any Affiliate or Third Party which
would conflict with the rights granted to Jazz Pharmaceuticals hereunder. Solvay
will not take, or cause or permit any Affiliate or Third Party to take, any
action that will conflict with, contravene or otherwise limit or restrict the
rights of Jazz Pharmaceuticals hereunder or the right of Jazz Pharmaceuticals to
enjoy the benefits of this Agreement.

4.15 Elan Agreement. The copy of the Elan Agreement attached hereto as Exhibit A
is a true, correct and complete copy of the Elan Agreement as in effect as of
the Effective Date.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

11



--------------------------------------------------------------------------------

5. Representations and Warranties of Jazz Pharmaceuticals. The only
representations and warranties of Jazz Pharmaceuticals are those contained in
this Article 5. Jazz Pharmaceuticals hereby represents and warrants to Solvay as
follows as of the Effective Date and again as of the Time of Closing:

5.1 Organization; Standing. Jazz Pharmaceuticals is a company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted,
including the performing of all the obligations set forth in this Agreement.

5.2 Authorization; Binding Effect. The execution and delivery by Jazz
Pharmaceuticals of this Agreement, the performance by Jazz Pharmaceuticals of
its obligations hereunder and the consummation by Jazz Pharmaceuticals of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of Jazz Pharmaceuticals. This Agreement has been duly
executed and delivered by a duly authorized officer of Jazz Pharmaceuticals and
constitutes the valid and legally binding obligation of Jazz Pharmaceuticals
enforceable against Jazz Pharmaceuticals in accordance with its terms.

5.3 No Conflict; Consents. The execution, delivery and performance of this
Agreement by Jazz Pharmaceuticals will not (a) violate or result in the breach
of, constitute a default under, or accelerate the performance required by, any
term of any covenant, agreement or understanding to which Jazz Pharmaceuticals
is a party, or any judgment, order, decree, law, rule or regulation to which
Jazz Pharmaceuticals is subject and (b) violate or constitute a breach of or
default under the certificate of incorporation or bylaws of Jazz
Pharmaceuticals. Except as provided in Article 7 as well as any standard
corporate proceedings required to be taken by Jazz Pharmaceuticals in connection
with the transactions contemplated hereby, no authorization, consent, approval,
license, exemption of or filing or registration with any Third Party is or will
be necessary for, or in connection with, the execution of this Agreement, the
Trademark License or the Supply Agreement by Jazz Pharmaceuticals or the
performance of Jazz Pharmaceuticals’ obligations thereunder.

5.4 No Broker. Jazz Pharmaceuticals has not engaged any corporation, firm or
other person who is entitled to any fee or commission as a finder or broker as a
result of the negotiation or consummation of the transactions contemplated by
this Agreement.

5.5 Disclosure. No representations or warranties of Jazz Pharmaceuticals in this
Agreement, and no statement contained in any document, certificate or other
writing furnished, or to be furnished, to Solvay pursuant hereto contains any
untrue statement of a material fact, or omits to state any material fact, which
would, in light of the circumstances under which it was made, make such
representations, warranties or statements not misleading.

 

  6. Regulatory Matters.

6.1 Transfer of Current NDAs. Within [*] business days of Solvay’s receipt of
notification of FDA approval of the LUVOX-IR NDA, Solvay shall transfer and
assign ownership and responsibility of such NDA and corresponding INDs to Jazz
Pharmaceuticals. Within [*] business days of Solvay’s receipt of notification of
FDA approval of the LUVOX-ER NDA, Solvay shall transfer and assign ownership and
responsibility of the LUVOR-ER NDA and corresponding INDs to Jazz
Pharmaceuticals.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

12



--------------------------------------------------------------------------------

6.2 Transfer of Regulatory Responsibilities. Until the transfer of each
respective Current NDA (and corresponding INDs) to Jazz Pharmaceuticals, Solvay
shall remain responsible, at its sole expense, for all regulatory
responsibilities as holder of such NDA and corresponding INDs and all other
responsibilities under applicable Laws and Regulations. Subject to Solvay’s
indemnification obligations hereunder and any other obligations and/or rights of
Solvay contained in this Agreement and the Supply Agreement, effective upon the
transfer and assignment of each respective Current NDA, all of Solvay’s
obligations and responsibilities as the holder of such Current NDAs shall be
assumed in their entirety by Jazz Pharmaceuticals; provided, however, that
Solvay will remain responsible for any liability incurred or obligation breached
under each NDA which is not a Current NDA and corresponding INDs; provided
further that Solvay will remain responsible for any liability incurred or
obligation breached under each Current NDA and corresponding INDs prior to the
effective date of the transfer and assignment to Jazz Pharmaceuticals of such
Current NDA and corresponding INDs. Upon transfer of each respective Current NDA
(and the corresponding INDs) to Jazz Pharmaceuticals, Jazz Pharmaceuticals shall
assume, at its sole expense, all regulatory responsibilities as holder of such
Current NDA and corresponding INDs and all other responsibilities under
applicable Laws and Regulations in the applicable Territory, reporting and
otherwise, in connection with each of the Products in the applicable Territory.
These responsibilities shall include, without limitation, those responsibilities
related to (i) the marketing and promotion by Jazz Pharmaceuticals and its
Affiliates and sublicensees of the Product in the Territory; (ii) reporting
Product Experience Data relating to the Products to the FDA; (iii) if
applicable, the filing of additional new drug applications and/ supplements to
NDAs for product line extensions, extensions of the expiry date and additional
product claims or additions to the labeling of the Products; and (iv) any
ongoing and future commitments to the FDA applicable to the holder of the
Current NDAs.

6.3 Regulatory Materials. Solvay has provided Jazz Pharmaceuticals and will
continue to provide Jazz Pharmaceuticals with full access to all Regulatory
Materials and Product Experience Data. Upon the transfer and assignment of each
respective Current NDA and corresponding INDs, Solvay will provide Jazz
Pharmaceuticals with all Regulatory Materials and copies of Product Experience
Data related thereto (including without limitation any and all electronic
databases related thereto); provided that Solvay may retain an archival copy of
the Regulatory Materials, including supplements and records that are required to
be kept under 21 C.F.R. §314.81.

6.4 Communications with Regulatory Agencies. Prior to the transfer of the
Current NDAs to Jazz Pharmaceuticals, Solvay shall have primary responsibility
for communications with the FDA; provided, however, that (a) Solvay will
promptly provide Jazz Pharmaceuticals with copies of all correspondence (and
summaries of all communications) from or to the FDA with respect to the API and
the Products and the Current NDAs, (b) Jazz Pharmaceuticals will have the right
to review and comment upon any filings and correspondence from Solvay to the FDA
with respect to the API, the Products and the Current NDAs prior to filing and
Solvay will include any changes reasonably requested by Jazz Pharmaceuticals;
(c) Jazz Pharmaceuticals will have the right to participate in all meetings and
significant telephone calls with the FDA with respect to the API, the Products
and the Current NDAs and (d) Solvay will not make any agreements with, or
commitments to, the FDA or otherwise in connection with the API, the Products or
the Current NDAs between the Effective Date and the Closing Date, and thereafter
until the effective date of the transfers of the Current NDAs, without the prior
written consent of Jazz Pharmaceuticals, which consent shall not be unreasonably
delayed or withheld. After the transfer of the each Current NDA (and the
corresponding INDs), Jazz Pharmaceuticals shall have responsibility for all
communications with the FDA with respect matters relating to the Products and
the Current NDAs and corresponding INDs. To the extent reasonably requested by
Jazz Pharmaceuticals, Solvay will cooperate with and assist Jazz Pharmaceuticals
in its communications with the FDA relating to the Products and the Current NDAs
and corresponding INDs for a reasonable transition period after the effective
date of the transfers of the Current NDAs.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

13



--------------------------------------------------------------------------------

6.5 Post-Transfer Activities. The Parties agree to enter into a
Pharmacovigilance Agreement promptly after the Closing Date, defining each
Party’s responsibilities with respect to drug safety and communications relating
thereto after the transfer of each Current NDA and the corresponding INDs to
Jazz Pharmaceuticals.

6.6 Additional Regulatory Commitments. In the event that, in connection with or
as a condition of the approval of either of the Current NDAs, the FDA requires
the conduct of additional post-approval studies or activities, Solvay will
reimburse Jazz Pharmaceuticals for fifty percent (50%) of all amounts expended
by Jazz Pharmaceuticals and submitted to Solvay prior to the [*] anniversary of
the date upon which such NDA approval or conditional approval is granted on the
preparation for and conduct of such studies or other activities and related
filings with regulatory authorities, up to a maximum aggregate amount of two
million ($2,000,000.00) dollars.

 

  7. HSR Filing

7.1 Filing. Solvay and Jazz Pharmaceuticals shall file, prior to, on or promptly
after the Effective Date of this Agreement, with the Federal Trade Commission
(“FTC”) and the Antitrust Division of the United States Department of Justice
(“Antitrust Division”), the notification and report form (the “Report”) required
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (“HSR
Act”), with respect to the transactions contemplated under this Agreement. The
Parties shall cooperate with each other to proceed to obtain any necessary
approvals under the HSR Act, including, without limitation, the expiration or,
if requested by Jazz Pharmaceuticals, the earlier termination of any and all
applicable waiting period required by the HSR Act. Each Party will be
responsible for its own costs and expenses associated with any filing under the
HSR Act and the Parties will share equally the filing fee due to the FTC for
filing of the Report.

7.2 HSR Cooperation. Solvay and Jazz Pharmaceuticals shall each use diligent
efforts to eliminate any concern on the part of any court or government
authority regarding the legality of the proposed transaction, including, if
required by federal or state antitrust authorities, promptly taking steps to
secure government antitrust clearance, including, without limitation,
cooperating in good faith with any government investigation.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

14



--------------------------------------------------------------------------------

7.3 HSR Termination. In the event that the FTC, the Antitrust Division or any
U.S. court or government authority of competent jurisdiction shall issue a final
determination to the Parties that the transactions contemplated under this
Agreement are illegal and/or violative of U.S. federal antitrust laws, then
either Party shall at any time thereafter have the right to terminate and
rescind this Agreement by notifying the other Party to that effect. Upon mutual
agreement, the Parties may also elect to contest such determination and shall
coordinate such efforts with each Party bearing its own expenses in connection
therewith. Upon receipt of notice of termination and rescission by a Party
pursuant to this Section 7.3, this Agreement shall be rescinded and of no
further force or effect and the Parties shall fully cooperate to return all
rights, assignments and other interests and/or property exchanged or transferred
by one Party to the other pursuant to this Agreement or otherwise in connection
with the completion of the transactions contemplated hereunder, including all
amounts paid by Jazz Pharmaceuticals hereunder.

 

  8 Closing.

8.1 Conditions Precedent to Jazz Pharmaceuticals’ Obligations. Each and every
obligation of Jazz Pharmaceuticals to be performed on the Closing Date shall be
subject to the satisfaction prior to or on the Closing Date of each of the
following conditions, any or all of which may be waived by Jazz Pharmaceuticals
in writing:

(a) Representations and Warranties True on the Closing Date. Each of the
representations and warranties made by Solvay in this Agreement shall be true
and correct in all material respects when made and shall be true, complete and
correct in all material respects at and as of the Closing Date as though such
representations and warranties were made or given on and as of the Closing Date.

(b) Compliance with Agreement. Solvay shall have in all material respects
performed and complied with all of its agreements and obligations under this
Agreement which are to be performed or complied with by Solvay prior to or on
the Closing Date.

(c) Consents and Approvals. Solvay has received all approvals, consents and
waivers that are required to effect the transactions contemplated hereby and
copies of such documents which are in Solvay’s possession shall have been
received by Jazz Pharmaceuticals on or prior to the Closing Date. Any necessary
approvals under the HSR Act shall have been received, including, without
limitation, the expiration or, if requested by Jazz Pharmaceuticals (or Solvay,
at Jazz Pharmaceuticals’ request), the earlier termination of any and all
applicable waiting period required by the HSR Act.

8.2 Conditions Precedent to Solvay’s Obligations. Each and every obligation of
Solvay to be performed on the Closing Date shall be subject to the satisfaction
prior to or on the Closing Date of each of the following conditions, any or all
of which may be waived by Solvay in writing:

(a) Representations and Warranties True on the Closing Date. Each of the
representations and warranties made by Jazz Pharmaceuticals in this Agreement
shall be true, complete and correct in all material respects when made and shall
be true and correct in all material respects at and as of the Closing Date as
though such representations and warranties were made or given on and as of the
Closing Date.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

15



--------------------------------------------------------------------------------

(b) Compliance with Agreement. Jazz Pharmaceuticals shall have in all material
respects performed and complied with all of its agreements and obligations under
this Agreement which are to be performed or complied with by Jazz
Pharmaceuticals prior to or on the Closing Date.

(c) Consents and Approvals. Jazz Pharmaceuticals has received all approvals,
consents and waivers that are required to effect the transactions contemplated
hereby and copies of such documents which are in Jazz Pharmaceuticals’
possession shall have been received by Solvay on or prior to the Closing Date.
Any necessary approvals under the HSR Act shall have been received, including,
without limitation, the expiration or, if requested by Jazz Pharmaceuticals, the
earlier termination of any and all applicable waiting period required by the HSR
Act.

8.3 Deliveries at Closing.

(a) Solvay Deliveries. At or prior to the Time of Closing, Solvay shall have
delivered or caused to be delivered to Jazz Pharmaceuticals, any or all of which
may be waived by Jazz Pharmaceuticals in writing:

(i) physical possession (or the implementation of arrangements reasonably
satisfactory to both Parties of transfer and delivery of physical possession) of
all tangible personal property (or copies thereof) concerning the Products,
including all tangible personal property included in the Solvay Know-How, with
as much as possible in electronic form;

(ii) a certificate, dated the Closing Date and signed by its President or any
Vice President, to the effect that all corporate proceedings required to be
taken by Solvay in connection with the transactions contemplated hereby have
been taken and that all representations and warranties are true, complete and
correct as of the Closing Date;

(iii) a duly executed Trademark License;

(iv) a duly executed Supply Agreement;

(v) a true, correct and complete copy of the Elan Agreement as in effect as of
the Closing Date, accompanied by a certificate, dated the Closing Date and
signed by Solvay’s President or any Vice President, to that effect;

(vi) a written consent of Elan, in a form acceptable to Jazz Pharmaceuticals, to
Solvay’s assignment of the Elan Agreement hereunder;

(vii) a duly executed Assignment and Assumption Agreement relating to the Elan
Agreement; and

(viii) such other documents, instruments and certificates as Jazz
Pharmaceuticals and Solvay may mutually agree upon.

(b) Deliveries by Jazz Pharmaceuticals. At or prior to the Time of Closing, Jazz
Pharmaceuticals shall deliver or cause to be delivered to Solvay, any or all of
which may be waived by Solvay in writing:

(i) the Upfront Payment;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

16



--------------------------------------------------------------------------------

(ii) a duly executed Trademark License;

(iii) duly executed Supply Agreement;

(iv) a certificate, dated the Closing Date and signed by its Chief Executive
Officer, to the effect that all corporate proceedings required to be taken by
Jazz Pharmaceuticals in connection with the transactions contemplated hereby
have been taken and that all representations and warranties are true, complete
and correct as of the Closing Date;

(v) a duly executed Assignment and Assumption Agreement relating to the Elan
Agreement; and

(vi) such other documents, instruments and certificates as Jazz Pharmaceuticals
and Solvay may mutually agree upon.

 

  9. Cooperation; Further Assurances.

9.1 Proceedings Relating to the Products. Each Party covenants and agrees as to
any suit, action, arbitration or judicial proceeding or any governmental
investigation or inquiry, relating to the API, either of the Products or the
NDAs, being prosecuted or defended by the other Party, to cooperate in making
records available to such other Party and to provide such access to, and use of,
such information and data as reasonably requested by such other Party in
connection therewith. Each Party will reimburse the Party providing such
cooperation for its reasonable out-of-pocket expenses incurred in connection
with its obligations hereunder.

9.2 Information. From time to time after the Closing Date, the Parties hereto
shall deliver to each other such information and data concerning the
transactions contemplated hereby as either Party may reasonably request
including that required in order to enable such Party to complete and file all
national, state and local forms which may be required to be filed by it and to
complete all customary tax and accounting procedures and otherwise to enable
such Party to satisfy its internal accounting, tax and other requirements.

9.3 Further Assurances. From time to time after the Closing Date, without
further consideration, Solvay shall perform all such other actions and shall
execute, acknowledge and deliver all such assignments, transfers, consents and
other documents as Jazz Pharmaceuticals or its counsel may reasonably request
with respect to, and for the purpose of carrying out or evidencing, any of the
transactions contemplated hereby.

 

  10. Indemnification; Insurance.

10.1 Survival. All representations and warranties of Solvay and Jazz
Pharmaceuticals contained herein will survive for a period of [*] after the Time
of Closing. The covenants and agreements of the parties hereto contained in this
Agreement will survive and remain in full force for [*]. Any right of
indemnification pursuant to this Article 10 with respect to a claimed breach of
a representation, warranty or covenant will expire at the date of termination of
the representation, warranty or covenant claimed to be breached, unless on or
prior to such date the party from whom indemnification is sought will have
received notice in accordance with the provisions of Section 10.5 hereof.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

17



--------------------------------------------------------------------------------

10.2 Indemnification by Solvay. Solvay hereby agrees to indemnify Jazz
Pharmaceuticals and its Affiliates and their respective officers, directors and
employees (the “Jazz Pharmaceuticals Indemnified Parties”) from and against all
claims, disputes, actions, arbitrations, mediations, litigations, proceedings,
suits and governmental investigations brought by a Third Party and any appeal
therefrom (the “Claims”), and agrees to hold them harmless from, any costs,
expenses, damages, and loss, including reasonable attorneys fees in respect of
such Claims and to enforce rights to indemnification as herein provided
(“Losses”) to the extent such Losses arise from or in connection with the
following:

any breach by Solvay of any representation or warranty made by it contained in
this Agreement, provided Solvay receives notice of the same within [*] after the
Time of Closing;

any breach by Solvay of any of its covenants contained in this Agreement;

any and all liabilities and obligations of Solvay to Elan, any Affiliates of
Elan or any other Third Party which liabilities or obligations either
(A) accrued to Solvay prior to the Time of Closing, (B) relate to events
occurring prior to the Time of Closing or (C) accrue to or from Solvay under any
sublicense rights granted to Solvay by Jazz Pharmaceuticals under Section 2.5 of
this Agreement;

the manufacture, sale, marketing or distribution of the API or Products outside
the Territory by Solvay or its Affiliates or sublicensees, and the operation of
the business of Solvay or its Affiliates or sublicensees related to the API or
the Products at any time after the Closing Date;

the negligence or willful misconduct of any of the Solvay Indemnified Parties
(as defined below);

provided, however, that in each case Solvay will not be obligated to indemnify
any Jazz Pharmaceuticals Indemnified Parties with respect to, and to the extent
of, any Losses for which Jazz Pharmaceuticals is obligated to indemnify Solvay
pursuant to Section 10.3.

Notwithstanding anything to the contrary, the indemnifications in favor of the
Jazz Indemnified Parties contained in this Section 10.2: (a) [*]; (b) and [*].

Jazz Pharmaceuticals acknowledges and agrees that the indemnification provided
in this Section 10.2 [*].

10.3 Indemnification by Jazz Pharmaceuticals. Jazz Pharmaceuticals hereby agrees
to indemnify Solvay and its officers, directors and employees (the “Solvay
Indemnified Parties”) against, and agrees to hold them harmless from, any Claims
and Losses to the extent such Losses arise from or in connection with the
following:

(i) any breach by Jazz Pharmaceuticals of any representation or warranty made by
it contained in this Agreement;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

18



--------------------------------------------------------------------------------

(ii) any breach by Jazz Pharmaceuticals of any of its covenants contained in
this Agreement;

(iii) the manufacture, sale, marketing or distribution of the Products in the
Territory by Jazz Pharmaceuticals or its Affiliates or sublicensees after the
Closing Date, and the operation of the business of Jazz Pharmaceuticals or its
Affiliates or sublicensees related to the Products at any time after the Closing
Date; or

(iv) the negligence or willful misconduct of any of the Jazz Pharmaceuticals
Indemnified Parties;

provided, however, that in each case Jazz Pharmaceuticals will not be obligated
to indemnify any Solvay Indemnified Parties with respect to, and to the extent
of, any Losses for which Solvay is obligated to indemnify Jazz Pharmaceuticals
pursuant to Section 10.2.

Solvay acknowledges and agrees that the indemnification provided in this
Section 10.3 will [*].

10.4 No Incidental Damages. In no event will either Party be liable to the other
Party for incidental, indirect, punitive, exemplary, special or consequential
damages, such as losses of revenues or profits, whether based upon a claim or
action of contract, warranty, negligence, strict liability or other tort, a
product claim, or otherwise arising out of or related to this Agreement;
provided, however, that the foregoing limitation shall not apply to damages due
to a third party which are the subject of a valid claim for indemnification
hereunder.

10.5 Procedure. In order for an indemnified party under this Article 10 (an
“Indemnified Party”) to be entitled to any indemnification provided for under
this Agreement, such Indemnified Party will, promptly following the discovery of
the matters giving rise to any Loss, notify the indemnifying party under this
Article 10 (the “Indemnifying Party”) in writing of its claim for
indemnification for such Loss, specifying in reasonable detail the nature of
such Loss and the amount of the liability estimated to accrue therefrom, if
known; provided, however, that failure to give such prompt notification will not
affect the indemnification provided hereunder except to the extent the
Indemnifying Party will have been actually prejudiced as a result of such
failure (except that the Indemnifying Party will not be liable for any expenses
incurred during the period in which the Indemnified Party failed to give such
notice). Thereafter, the Indemnified Party will deliver to the Indemnifying
Party, within ten (10) business days after the Indemnified Party’s receipt of
such request, all information and documentation reasonably requested by the
Indemnifying Party with respect to such Loss.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

19



--------------------------------------------------------------------------------

10.6 Third Party Claims. If the indemnification sought pursuant hereto involves
a claim made by a third party against the Indemnified Party (a “Third Party
Claim”), the Indemnifying Party will be entitled to participate in the defense
of such Third Party Claim and, if it so chooses, to assume the defense of such
Third Party Claim with counsel selected by the Indemnifying Party; provided,
however, that the Indemnifying Party shall not be entitled to assume control of
such defense and shall pay the reasonable fees and expenses of counsel retained
by the Indemnified Party if the Third Party Claim relates to or arises in
connection with any criminal proceeding, action, indictment, allegation or
investigation. Should the Indemnifying Party be permitted and so elect to assume
the defense of a Third Party Claim, the Indemnifying Party will not be liable to
the Indemnified Party for any legal expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof unless and to the
extent that a conflict arises between the interests of the Parties. If the
Indemnifying Party assumes such defense, the Indemnified Party will have the
right to participate in the defense thereof and to employ counsel, at its own
expense, separate from the counsel employed by the Indemnifying Party, it being
understood that the Indemnifying Party will control such defense. The
Indemnifying Party will be liable for the reasonable fees and expenses of
counsel employed by the Indemnified Party for any period during which the
Indemnifying Party has not assumed the defense thereof (other than during any
period in which the Indemnified Party will have failed to give notice of the
Third Party Claim as provided above) or in the event of a conflict of interest
between the Parties. If the Indemnifying Party chooses to defend or prosecute a
Third Party Claim, each of the Parties hereto will cooperate in the defense or
prosecution thereof. Such cooperation will include the retention and (upon the
Indemnifying Party’s request) the provision to the Indemnifying Party of records
and information which are reasonably relevant to such Third Party Claim, and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. If the
Indemnifying Party chooses to defend or prosecute any Third Party Claim, the
Indemnified Party will agree to any settlement, compromise or discharge of such
Third Party Claim which the Indemnifying Party may recommend and which by its
terms obligates the Indemnifying Party to pay the full amount of the liability
in connection with such Third Party Claim; provided, however, that the
Indemnified Party shall have the right to consent to any such settlement,
compromise or discharge that (x) would materially adversely affect the rights
granted to the Indemnified Party hereunder, (y) would materially conflict with
the terms of this Agreement or (z) would materially adversely affect the
Products outside the Territory. Whether or not the Indemnifying Party will have
assumed the defense of a Third Party Claim, the Indemnified Party will not admit
any liability with respect to, or settle, compromise or discharge, such Third
Party Claim without the Indemnifying Party’s prior written consent.

 

  11. Term and Termination.

11.1 Term. The term of this Agreement shall commence on the Effective Date and
shall continue in effect until terminated in accordance with the terms hereof.

11.2 Termination for Breach. This Agreement may be terminated by either Party in
the event the other Party breaches its obligation(s) under this Agreement and
does not cure the same within sixty (60) days following written notice of such
breach; provided, however, that if the breach is of such a nature that it can
not be cured within sixty (60) days, then the time to cure shall be extended
until such breach can reasonably be cured.

11.3 Termination by Either Party. If the FTC and/or the Antitrust Division has
not made a determination regarding the validity or legality of the transactions
contemplated herein within six (6) months following the Effective Date, then
either of the Parties may terminate this Agreement, in which case the Parties
shall fully cooperate to return all rights, assignments and other interests
and/or property exchanged or transferred by one Party to the other pursuant to
this Agreement, including all amounts paid by Jazz Pharmaceuticals hereunder;
provided, however, that a Party shall not be permitted to terminate this
Agreement in the event that the failure of the FTC and/or the Antitrust Division
to make a determination regarding the validity or legality of the transactions
contemplated herein within six (6) months following the Effective Date is a
result of such Party’s failure to cooperate with respect to the Report in
accordance with the terms of Article 7. In addition, this Agreement may be
terminated by either Party in accordance with the terms of Section 7.3 and/or
Section 13.9.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

20



--------------------------------------------------------------------------------

11.4 Termination by Jazz Pharmaceuticals. If either (a) the FDA has not approved
the LUVOX-IR NDA by April 1, 2008 or (b) the FDA has not approved the LUVOX-ER
NDA by April 1, 2008, then Jazz Pharmaceuticals shall have the right to
terminate this Agreement with written notice to Solvay, in which case the
Parties shall fully cooperate to return all rights, assignments and other
interests and/or property exchanged or transferred by one Party to the other
pursuant to this Agreement, including all amounts paid by Jazz Pharmaceuticals
hereunder (expressly excluding the Upfront Payment).

 

  12. Confidentiality.

12.1 “Confidential Information” means the existence of this Agreement,
information relating to the terms of this Agreement, the products, services,
business, personnel, research, development, manufacturing or commercial
activities of a Party, including, but not restricted to, unpublished patent
applications, formulae, compilations, programs, devices, concepts, tests,
results, inventions, designs, methods, techniques, marketing and commercial
strategy and information, processes, data concepts, and unique combinations of
separate items which individually may or may not be confidential, which
information is not generally known to the public and either derives economic
value, actual or potential, from not being generally known or has a character
such that the Party has a legitimate interest in maintaining its secrecy.
Confidential Information will not include information which, as demonstrated by
competent evidence: (i) was known to the receiving Party prior to the
disclosure; (ii) was generally available to the public at the time of disclosure
or becomes available to the public after disclosure other than through any act
or omission of the receiving Party in breach of this Agreement; or (iii) becomes
known to the receiving Party as the result of disclosure from a third party
under no obligation of secrecy to the disclosing Party. If Confidential
Information is required to be disclosed by law or pursuant to the disclosure
requirements of a governmental agency, the Party ordered to disclose the
Confidential Information shall notify the disclosing Party which owns or
supplied the Confidential Information sought to be disclosed pursuant to such
request, requirement or order in sufficient time to allow such disclosing Party
to oppose such request, requirement or order.

12.2 Confidentiality Obligation. The Parties shall each keep in strictest
confidence all Confidential Information and shall not disclose such Confidential
Information to any third person except employees, consultants or other agents
who need to receive such Confidential Information for the purpose of achieving
an objective of this Agreement and who are bound by obligations of
confidentiality with respect thereto, as necessary in connection with the
transactions provided for or contemplated hereby, or as may otherwise be
required by law and to the extent related to the exploitation of the Products,
including such disclosures to licensees, sublicensees or assigns as may be
reasonably required to permit the exploitation of the Products. Each such
licensee, sublicensee or assignee shall be obligated to by an agreement of
confidentiality binding such licensee, sublicensee or assignee to the same
extent to which the Party from which it received the Confidential Information is
bound. The Parties shall exercise all necessary precautions to safeguard the
secrecy of Confidential Information and to prevent the unauthorized disclosure
thereof. Except as otherwise provided herein, the obligations of this Article 12
shall survive for a period of [*] years from the [*].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

21



--------------------------------------------------------------------------------

  13. Miscellaneous.

13.1 Force Majeure. If any Party is prevented from complying, either totally or
in part, with any of the terms or provisions of this Agreement, by reason of
force majeure, including, but not limited to fire, flood, earthquake, explosion,
storm, strike, lockout or other labor trouble, riot, war, rebellion, accidents,
acts of God and/or any other cause or externally induced casualty beyond its
reasonable control, whether similar to the foregoing matters or not, then, upon
written notice by the Party liable to perform to the other Party, the
requirements of this Agreement or such of its provisions as may be affected, and
to the extent so affected, shall be suspended during the period of such
disability; provided that the Party asserting force majeure shall bear the
burden of establishing the existence of such force majeure by clear and
convincing evidence; and provided further, that the Party prevented from
complying shall use its best efforts to remove such disability within thirty
(30) days, and shall continue performance with the utmost dispatch whenever such
causes are removed, and shall notify the other Party of the force majeure event
not more than five (5) working days from the time of the event. When such
circumstances arise, the Parties shall discuss what, if any, modification of the
terms of this Agreement may be required in order to arrive at an equitable
solution.

13.2 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.

13.3 Headings. Section headings are inserted for convenience of reference only
and do not form a part of this Agreement, and no construction or inference shall
be derived from them.

13.4 Counterparts. This Agreement may be executed simultaneously in two
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

13.5 Entire Agreement. This Agreement and the Exhibits attached hereto, together
with the Trademark License, Assignment and Assumption Agreement and the Supply
Agreement, set forth the entire agreement and understanding of the Parties
regarding the subject matter.

13.6 Amendment; Waiver, Etc. This Agreement may be amended, modified, superseded
or canceled, and any of its terms may be waived, only by a written instrument
executed by both Parties or, in the case of waiver, by the Party or Parties
waiving compliance. The delay or failure of any Party at any time or times to
require performance of any provision shall in no manner affect the rights of
such Party at a later time to enforce the same. No waiver by any Party of any
condition or of the breach of any term contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such breach or the breach of
any other term of this Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

22



--------------------------------------------------------------------------------

13.7 No Third Party Beneficiaries. No person or entity not a Party to this
Agreement, including any employee of any Party to this Agreement, shall have or
acquire any rights by reason of this Agreement, nor shall either Party have any
obligations or liabilities to such other person or entity by reason of this
Agreement.

13.8 Assignment and Successors. This Agreement may not be assigned by either
Party to any Third Party without the prior written consent of the other Party;
except that either Party may assign this Agreement, without the prior written
consent of the other Party, to any of its Affiliates, to any purchaser of all or
substantially all of its assets or to any successor corporation resulting from
any merger or consolidation with or into such corporation. In the event of any
such assignment, the assignee shall expressly assume in writing the performance
of all the terms and conditions of this Agreement and all of the obligations to
be performed by the assignor. Any assignment not in accordance with this
Agreement will be void.

13.9 Severability. If any term, covenant or condition of this Agreement or the
application thereof to any Party or circumstance will, to any extent, be held to
be invalid or unenforceable, then (i) the remainder of this Agreement, or the
application of such term, covenant or condition to Parties or circumstances
other than those as to which it is held invalid or unenforceable, will not be
affected thereby and each term, covenant or condition of this Agreement will be
valid and be enforced to the fullest extent permitted by law; and (ii) the
Parties hereto covenant and agree to renegotiate any such term, covenant or
application thereof in good faith in order to provide a reasonably acceptable
alternative to the term, covenant or condition of this Agreement or the
application thereof that is invalid or unenforceable, it being the intent of the
Parties that the basic purposes of this Agreement are to be effectuated;
provided, however, that if a provision is stricken so as to significantly alter
the economic arrangements of this Agreement, the Party adversely affected may
terminate this Agreement upon sixty (60) days’ prior written notice to the other
Party.

13.10 Notices. All notices shall be mailed via certified mail, return receipt
requested, by nationally recognized overnight courier or by facsimile
transmission (receipt verified), addressed as follows, or to such other
addresses as may be designated from time to time by notice given in the manner
provided in this Section 13.10:

 

If to Solvay:   

SOLVAY PHARMACEUTICALS, Inc.

901 Sawyer Road

Marietta, Georgia 30062

ATTN: Office of the President

CC: General Counsel

Facsimile: 770-578-5749

If to Jazz Pharmaceuticals:   

JAZZ PHARMACEUTICALS, Inc.

3180 Porter Drive

Palo Alto, CA 94304

Attn: General Counsel

Facsimile: 650-496-3781

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

23



--------------------------------------------------------------------------------

13.11 Governing Law. This Agreement and any dispute arising from the performance
or breach hereof shall be governed by and construed in accordance with the laws
of the State of New York, without regard to principles of conflicts of law.

13.12 Publicity. The Parties will agree upon the contents of a joint press
release or a Jazz Pharmaceuticals press release to be made promptly after the
Closing Date or, if requested by Jazz Pharmaceuticals, at a later date chosen by
Jazz Pharmaceuticals. Except for information in such press release, neither
Party will make any public announcement concerning, or otherwise publicly
disclose, the existence of this Agreement, any information with respect to the
transactions contemplated by this Agreement, the performance under it or any of
the terms and conditions hereof without the prior written consent of the other
Party hereto. Notwithstanding the foregoing, either Party may make any public
disclosure concerning the transactions contemplated hereby that in the opinion
of such Party’s counsel may be required by law or the rules of any stock
exchange on which such Party’s or its Affiliates’ securities trade; provided,
however, the Party making such disclosure will provide the non-disclosing Party
with a copy of the intended disclosure reasonably, and to the extent
practicable, prior to public dissemination, and the Parties hereto will
coordinate with one another regarding the timing, form and content of such
disclosure.

13.13 Consent/Approval. Whenever provision is made in this Agreement for either
Party to secure the consent or approval of the other, that consent or approval
will not unreasonably be withheld, and whenever in this Agreement provision is
made for one Party to object to or disapprove a matter, such objection or
disapproval will not unreasonably be exercised.

13.14 Independent Contractors. Nothing herein will be construed to create any
relationship of employer and employee, agent and principal, partnership or joint
venture between the Parties. Each Party is an independent contractor. Except as
otherwise expressly provided in this Agreement, neither Party assumes or will
assume, either directly or indirectly, any liability or obligations of or for
the other Party, whether past, present or future. Neither Party will have the
authority to bind or obligate the other Party and neither Party will represent
that it has such authority.

13.15 Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a Party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such Party, and the exercise by a Party of any one remedy will not preclude the
exercise of any other remedy. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing Party shall be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which such Party may be entitled.

13.16 Specific Performance. The Parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the Parties shall be entitled to seek
specific performance of the terms hereof in addition to any other remedy at law
or in equity.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

JAZZ PHARMACEUTICALS, INC.     SOLVAY PHARMACEUTICALS, INC. By:  

/s/ Samuel R. Saks, M.D.

    By:  

/s/ Laurence J. Downey, M.D.

Print Name:  

Samuel R. Saks, M.D.

    Print Name:  

Laurence J. Downey, M.D.

Title:  

Chief Executive Officer

    Title:  

President and Chief Executive Officer

Date:  

January 22, 2007

    Date:  

January 26, 2007

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

25



--------------------------------------------------------------------------------

Exhibit A

Elan Agreement

{This Exhibit A has been filed separately as an exhibit to the Registrant’s
Registration Statement on

Form S-1 in executed form.}

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

26



--------------------------------------------------------------------------------

Exhibit B

Form of Trademark License Agreement

{This Exhibit B has been filed separately as an exhibit to the Registrant’s
Registration Statement

on Form S-1 in executed form.}

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

27



--------------------------------------------------------------------------------

Exhibit C

Form of Supply Agreement

{This Exhibit C has been filed separately as an exhibit to the Registrant’s
Registration Statement

on Form S-1 in executed form.}

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

28



--------------------------------------------------------------------------------

Exhibit D

Assignment and Assumption Agreement

{This Exhibit D has been filed separately as an exhibit to the Registrant’s
Registration Statement

on Form S-1 in executed form.}

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

29



--------------------------------------------------------------------------------

Schedule 1.13

There have been three NDAs filed related to LUVOX-IR or its predecessor
products:

[*] (withdrawn in September 1994)

[*] (withdrawn in May 2002)

[*] (pending with the FDA)

There have been two NDAs filed related to LUVOX-ER or its predecessor products:

[*] (withdrawn in June 2001)

[*] (pending with the FDA)

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

30



--------------------------------------------------------------------------------

Schedule 4.5

Solvay has been contacted regarding a [*] resulting from [*]. To Solvay’s
knowledge and belief, [*].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

31



--------------------------------------------------------------------------------

Schedule 4.7

None.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

32



--------------------------------------------------------------------------------

Schedule 4.11

Elan has the following patents and patent applications:

[*]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

33